[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 379 
The appellant was convicted of an assault with intent to kill. The conviction was affirmed by the General Term of the Supreme Court, and upon appeal from that decision two points are made in his behalf. First, that the court erred in charging the jury. In support of this proposition it is assumed by his counsel that the judge charged "that the defense of insanity is an affirmative defense" and the prisoner bound to satisfy the jury by proof that he was insane. Second, that the court erred in refusing to charge that the defendant was entitled to the benefit of any reasonable doubt arising on the evidence as to his sanity or insanity. We think neither are well taken. The questions upon the trial were, first, were the acts charged, committed by the prisoner, and second, at the time of their commission was he in such condition of mind as to be responsible for them. If answered in the affirmative the acts constituted a crime and the conviction was proper. As to each, therefore, the burden was upon the prosecutor, for upon the existence of both the guilt of the prisoner depended.
This result follows the general rule of evidence which requires him who asserts a fact to prove it. That the first proposition was established is not denied. The legal presumption that every man is sane was sufficient to sustain the other until repelled, and the charge of the judge, criticized in the first point made by the appellant, goes no further. If the prisoner gave no evidence the fact stood; if he gave evidence tending to overthrow it, the prosecutor might produce answering testimony, but in any event he must satisfy the jury, upon the whole evidence, that the prisoner was mentally responsible; for the affirmative of the issue tendered by the indictment remained with the prosecutor to the end of the trial. Without going to other authorities these observations are warranted by Brotherton v. The People
(75 N.Y. 159), where the general rule above stated was applied to questions similar to those before us. *Page 381 
It was not violated by the trial court. After referring to acts constituting the offense charged and the rules of law applicable thereto, the learned judge called attention to the fact alleged in behalf of the prisoner, that he was an insane man at the time they were committed and so not responsible therefor, and directed them "to determine from the evidence whether or no such is the fact." "He is presumed," the court said, "to be a sane man until he convinces you by evidence that he is insane," defined insanity in a manner not objected to, and said if such was the prisoner's condition "he was relieved from responsibility, otherwise he was responsible for that which he does," and in conclusion said, "if you have a reasonable doubt, from the evidence, that the prisoner is guilty of this crime, then you should give him the benefit of that doubt." These words related to, and covered the whole issue tendered by the indictment. It is quite impossible that the jury should have misapprehended them. The prosecutor had conducted the trial upon the theory that the burden was upon him of maintaining, as a part of that issue, the sanity of the prisoner; this further appears from his request; when, anticipating that the jury might fail to find the greater offense, the district attorney asked the court to charge "that if the jury find the wounds were inflicted by the prisoner, and that he was sane, etc., they could convict of an offense lesser in degree," and the court complied. Here again, as well as in the preceding part of the charge, the sanity of the prisoner is made a necessary element in the definition of the crime.
It, therefore, was not necessary to comply with the request of the prisoner's counsel. The substance of the request was embraced in the charge made, and the court could not be required either to repeat it or answer again to different portions as analyzed by counsel.
We think the charge will not bear the construction on which the first point of the appellant rests, and, as the trial was conducted without error, the conviction should be affirmed.
All concur, EARL, J., concurring in result.
Judgment affirmed. *Page 382